Case 1:20-cr-00278-TNM Document 31-3 Filed 07/27/21 Page 1 of 2
     Case 1:20-cr-00278-TNM Document 31-3 Filed 07/27/21 Page 2 of 2




                       UNITED STATES OF AMERICA
                                Before the
                  SECURITIES AND EXCHANGE COMMISSION


SECURITIES EXCHANGE ACT OF 1934
Release No. 88735 / April 23, 2020

The U.S. Securities and Exchange Commission announced the temporary suspension,
pursuant to Section 12(k) of the Securities Exchange Act of 1934, of trading of the
securities of Decision Diagnostics Corp. (DECN) (CIK No. 0001144225), of Westlake
Village, California at 9:30 a.m. EDT on April 24, 2020, and terminating at 11:59 p.m.
EDT on May 7, 2020.

The Commission temporarily suspended trading in the securities of DECN because of
questions regarding the accuracy and adequacy of information in the marketplace since at
least March 3, 2020. Those questions relate to, among other things, (i) DECN’s
statements claiming to have “technology perfected” to allow it to manufacture and sell a
COVID-19 test kit that would provide results “in 15 seconds, based on a small finger
prick blood sample,” and (ii) DECN’s sales forecasts for the COVID-19 test kit that up to
525 million test kits would be sold in the first year of production.

The Commission cautions brokers, dealers, shareholders, and prospective purchasers that
they should carefully consider the foregoing information along with all other currently
available information and any information subsequently issued by the company.

Further, brokers and dealers should be alert to the fact that, pursuant to Rule 15c2-11
under the Exchange Act, at the termination of the trading suspension, no quotation may
be entered unless and until they have strictly complied with all of the provisions of the
rule. If any broker or dealer has any questions as to whether or not he has complied with
the rule, he should not enter any quotation but immediately contact the staff in the
Division of Trading and Markets, Office of Interpretation and Guidance, at (202) 551-
5777. If any broker or dealer is uncertain as to what is required by Rule 15c2-11, he
should refrain from entering quotations relating to DECN’s securities until such time as
he has familiarized himself with the rule and is certain that all of its provisions have been
met. If any broker or dealer enters any quotation that is in violation of the rule, the
Commission will consider the need for prompt enforcement action.

If any broker, dealer or other person has any information that may relate to this matter,
they should immediately contact Anita B. Bandy, Associate Director, at (202) 551-4746.
The Commission appreciates the assistance of the Financial Industry Regulatory
Authority.
